DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on June 17, 2021 is acknowledged. Claim 13 is withdrawn from consideration.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 3, the examiner suggests removing “a corresponding” as it does not appear to be necessary.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 and many of the dependent claims, “the metal terminal” lacks sufficient antecedent basis because it is first referred to as “at least one metal terminal.” It is unclear which metal terminal(s) is/are being referred to.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sasamori et al. (“Sasamori”, US 2006/0022788 A1).
Regarding claims 1-12, Sasamori discloses a coil component used in a compact electronic device is formed by fixing with an adhesive a drum core made of a magnetic substance which has a winding core part and flange parts and provided integrally with a winding core part, a winding wire which is formed by winding an insulating coating conducting wire around the winding core part of the drum core, and a cylindrical ring core made of a magnetic substance disposed at an outer periphery of the drum core around which the winding wire is wound with a space from the outer periphery of the drum core ([0004]). The ends of the winding wire are led out onto the joint parts of the metal plate terminal, and are electrically connected by soldering, laser, or the like and thermo-compression bonding ([0007]). In thermos-compression bonding, a pressing surface at a tip end of a heater chip is pressed against the end of the winding wire, and has to be heated and pressurized for a long time ([0009]). The metal plate terminal has a section in a horseshoe shape (reads on hoop element), and is fixed with an adhesive with the side surface part as a fixing part to the ring core ([0006]). Sasamori teaches using epoxy resin adhesive ([0056]) and bonding by thermos-compression bonding by the heater chip ([0053]). 
As to claim 3, Sasamori does not expressly teach grinding the contact surface of the pressing member before heating. However, grinding, polishing, and other shape/surface-modifying processes are very well known in the art and would be obvious to one of ordinary skill in the art at the effective filing date of the invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H. LEE whose telephone number is (571)270-7711.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL H LEE/               Primary Examiner, Art Unit 1746